OPINION
BY THE COURT:
Submitted on motion of plaintiffappellee to affirm the judgment of the Common Pleas Court for the reason that this is an appeal on questions of law, no bill of exceptions has been filed in accordance with §11564 GC and the errors assigned are such as can be disclosed only by a bill of exceptions.
Upon examination of the transcript of testimony, we find that more than 40 days have elapsed since the overruling of the motion for a new trial, that the transcript has not been settled, signed or authenticated, as a bill of exceptions by the trial judge nor by the court reporter, and it does not appear that counsel have agreed that it sets out the testimony taken in ■ the trial of the cause in the Common Pleas Court. It also appears that the errors assigned, as appearing in the brief of appellants, can not be exemplified without a bill of exceptions. In this situation the motion must ie sustained.
HORNBECK, PJ, and BARNES, J, concur.